DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated March 18, 2022 was submitted with the request for continued examination on July 18, 2022.  Claim 1 was amended.  Claims 1-15 are currently pending.  Claims 5-13 have been withdrawn from consideration.
The amendment of claim 10 has overcome the prior art rejections of claims 1-4, 14 and 15 (¶ ¶ 7-15 of the final Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Howe et al. (German Patent Publication No. DE 10 2011 050 102 A1, machine language translation provided and cited below, cited in previous Office Action) in view of Fox et al. (U.S. Patent Application Publication No. 2013/0216757 A1, cited in previous Office Action), Dreier et al. (German Patent Publication No. DE 10 2014 008 665 A1, machine language translation provided and cited below, cited in previous Office Action) and Brussel (U.S. Patent No. 5,044,918).
Regarding claim 1, Howe discloses a method for manufacturing a component for use in a vehicle interior ([0035] of Howe, manufacture of automotive B-pillar which is an interior component), comprising the following steps: receiving a flat, bendable element by way of at least one holding element (FIG. 1A of Howe, fiber composite mat #1 picked up by grippers #3), and the holding element points in the direction of a second half of the shaping tool which is arranged opposite the first half of the shaping tool (FIG. 1A of Howe, grippers #3 point towards mold #2); bending the flat, bendable element by way of at least partial retraction or extension of the grippers into the first half of the shaping tool and out of the first half of the shaping tool respectively (FIG. 1B of Howe, fiber composite mat #1 bent by retraction and extension of grippers); arranging a carrier element on the second half of the shaping tool in a manner such that a surface of the carrier element which at least regionally corresponds to the shape of the bent element faces the bendable element ([0035] of Howe, fiber composite mat inserted directly into motor vehicle component such as B-pillar); at least regional depositing of an adhesive onto a side of the carrier element which faces the bendable element and/or onto a side of the bendable element which faces the carrier element ([0026] of Howe, composite mat #1 includes homogenously distributed resin which is therefore necessarily present on surface facing motor vehicle component and which necessarily acts as an adhesive); pressing the bendable element onto the carrier element by way of moving at least one of the halves of the shaping tool in the direction of the respective other half of the shaping tool and/or by way of extending the holding element (FIG. 1C, [0041] of Howe); and curing the adhesive ([0026] of Howe, resin is a thermally activated adhesive and laminate is cured).
Howe does not specifically disclose that the gripper is arranged on a cylinder pin extendably and retractably arranged in a guide hole in a first half of a shaping tool, wherein the holding element is sinkable into the guide hole such that the holding element terminates with an outer edge of the guide hole in an essentially planar manner and bending the flat, bendable element by way of at least partial retraction or extension of the cylinder pin.  Moreover, Howe depicts the grippers being extended and retracted (FIGS. 1A-1C) and discloses that the grippers pass through the presser element (Abstract of Howe) but does not disclose guide holes or the mechanism use to extend and retract the grippers.  Howe, however, discloses that the gripper can be a needle gripper or a suction gripper combined with a needle gripper ([0028] of Howe).  Fox discloses a method for manufacturing a vehicle trim component which includes disposing a fiber panel onto a surface of a mold using a retractable pin assembly (Abstract, FIG. 13 of Fox).  As disclosed in Fox, the pins in Fox are extendably and retractably arranged in a guide hole in a first half of a shaping tool and are sinkable into the guide hole (FIGS. 15-18 of Fox).  As disclosed in Fox, the end of the pin is essentially planar with an outer edge of the guide hole (FIG. 17 of Fox, end of holding pin #134 planar with outer edge of opening).  According to Fox, by retracting the pins into guide holes during molding, the fiber panel can be held in a desired position until the second mold element is proximate the first mold element ([0073] of Fox).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to arrange the needle or needle/suction grippers as pins sinkable into guide holes as recited in claim 1 in order to allow the fiber panel to be held in a desired position until the second mold element is proximate the first mold element as disclosed by Fox ([0073] of Fox).
Howe also does not specifically disclose that the holding element (i.e., gripper) is arranged in a movable manner on the cylinder pin.  Dreier, however, discloses a device for transporting a depositing fiber products comprising a gripping device and a plurality of grippers wherein the grippers are movably arranged on pins of the gripping device ([0008], [0030], FIGS. 3A-3C of Dreier).  According to Dreier, the device allows for deforming the fiber product into a particular shape during transport and placed precisely on a shaping tool without folds ([0008], FIGS. 3A-3C of Dreier).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to arrange the grippers in a movable manner on the cylinder pin in the modified method in order to allow for deforming the fiber product into a particular shape during transport and placed precisely on a shaping tool without folds as disclosed by Dreier ([0008], [0030], FIGS. 3A-3C of Dreier).
Fox does not specifically disclose that the holding element is sinkable into the guide hole such that the holding element terminates with an outer edge of the guide hole in an essentially planar manner along a length of the outer edge of the guide hole.  Fox, however, depicts holding pins having a tip surface that matches the contour of the molding surface of the shaping tool when retracted (FIGS. 13-14 of Fox).  Brussel discloses an apparatus for securing the position of a fiber reinforced mat in a compression molding machine using retractable holding pins (Abstract, FIG. 3 of Brussel).  According to Brussel, the tip of the holding pins slopes in a manner adapted to the mold surface such that when the pins are retracted, the upper surface of the pin tip will be even with and conform to the surrounding region of the mold surface (4:58-62 of Brussel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use holding pins having tips that slope in a manner adapted to the mold surface in the modified method.  One of skill in the art would have been motivated to do so in order to ensure that the upper surface of the pin tip would be even with and conform to the surrounding region of the mold surface in the retracted position as taught by Brussel (4:58-62 of Brussel) thereby improving the surface smoothness of the molded part.
Regarding claim 2, Howe discloses that the flat, bendable element is received by way of at least three holding elements (FIG. 1 of Howe, 4 grippers depicted) which would be arranged on cylinder pins in the modified method (see obviousness analysis regarding claim 1 above).
Regarding claim 3, Howe discloses that the flat, bendable element bears on a surface of the first half of the shaping tool in a retracted condition of the grippers (FIG. 1C of Howe, fiber composite mat #1 bears on surface of molding strips #5 with outer grippers #3a and #3d in retracted position) which would be arranged on cylinder pins in the modified method (see obviousness analysis regarding claim 1 above).  Accordingly, at least one of the cylinder pins (i.e., the actuating mechanisms for the outer grippers) would be in a retracted condition in the modified method.
Regarding claim 4, Howe discloses that the flat, bendable element is a glass plate ([0008] of Howe, fiber composite material mat #1 can be a glass fiber mat; glass fiber mat would be a plate or a flat thin piece of material comprising glass or a “glass plate”).
Regarding claim 14, Dreier discloses that the at least one holding element is arranged in the movable manner on the cylinder pin via a rotary joint or a ball joint ([0009], FIGS. 3A-3C of Dreier, movement of grippers can be rotary movement thereby requiring a rotary joint between the gripper and the pin).
Regarding claim 15, Howe discloses that the holding element is a suction cup or a magnetic holding element ([0028] of Howe, suction gripper; claim only requires one of the recited gripper types).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that the cited references fail to disclose or suggest that the holding element is sinkable into the guide hole such that the holding element terminates with an outer edge of the guide hole in an essentially planar manner along a length of the outer edge of the guide hole (pg. 7, 1st full ¶ of the amendment).  The Office Action, however, is relying upon Fox and newly cited Brussel to address this limitation.  Fox depicts holding pins having a tip surface that matches the contour of the molding surface of the shaping tool when retracted (FIGS. 13-14 of Fox).  Brussel discloses an apparatus for securing the position of a fiber reinforced mat in a compression molding machine using retractable holding pins (Abstract, FIG. 3 of Brussel).  According to Brussel, the tip of the holding pins slopes in a manner adapted to the mold surface such that when the pins are retracted, the upper surface of the pin tip will be even with and conform to the surrounding region of the mold surface (4:58-62 of Brussel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use holding pins having tips that slope in a manner adapted to the mold surface in the modified method.  One of skill in the art would have been motivated to do so in order to ensure that the upper surface of the pin tip would be even with and conform to the surrounding region of the mold surface in the retracted position as taught by Brussel (4:58-62 of Brussel) thereby improving the surface smoothness of the molded part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746